 


110 HR 1283 EH: Arthritis Prevention, Control, and Cure Act of 2008
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 1283 
IN THE HOUSE OF REPRESENTATIVES 
AN ACT 
To amend the Public Health Service Act to provide for arthritis research and public health, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Arthritis Prevention, Control, and Cure Act of 2008. 
2.Enhancing the public health activities related to arthritis of the centers for disease control and prevention through the national arthritis action planPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 314 the following: 
 
315.Implementation of the national arthritis action program 
(a)Establishment of programThe Secretary may develop and implement a National Arthritis Action Program (in this section referred to as the Program) consistent with this section. 
(b)Control, prevention, and surveillance 
(1)In generalUnder the Program, the Secretary, acting through the Director of the Centers for Disease Control and Prevention, may, directly or through competitive grants to eligible entities, conduct, support, and promote the coordination of research, investigations, demonstrations, training, and studies relating to the control, prevention, and surveillance of arthritis and other rheumatic diseases.  
(2)Training and technical assistanceWith respect to the planning, development, and operation of any activity carried out under paragraph (1), the Secretary may provide training, technical assistance, supplies, equipment, or services, and may assign any officer or employee of the Department of Health and Human Services to a State or local health agency, or to any public or nonprofit entity designated by a State health agency, in lieu of providing grant funds under this subsection. 
(3)Arthritis prevention research at the centers for disease control and prevention centersThe Secretary may provide additional grant support under this subsection to encourage the expansion of research related to the prevention and management of arthritis at the Centers for Disease Control and Prevention. 
(4)Eligible entityFor purposes of this subsection, the term eligible entity means a national public or private nonprofit entity that demonstrates to the satisfaction of the Secretary, in the application described in subsection (e), the ability of the entity to carry out the activities described in paragraph (1). 
(c)Education and outreach 
(1)In generalUnder the Program, the Secretary may coordinate and carry out national education and outreach activities, directly or through the provision of grants to eligible entities, to support, develop, and implement education initiatives and outreach strategies appropriate for arthritis and other rheumatic diseases. 
(2)Initiatives and strategiesInitiatives and strategies implemented under paragraph (1) may include public awareness campaigns, public service announcements, and community partnership workshops, as well as programs targeted at businesses and employers, managed care organizations, and health care providers. 
(3)PriorityIn carrying out paragraph (1), the Secretary— 
(A)may emphasize prevention, early diagnosis, and appropriate management of arthritis, and opportunities for effective patient self-management; and 
(B)may give priority to reaching high-risk or underserved populations. 
(4)CollaborationIn carrying out this subsection, the Secretary shall consult and collaborate with stake-holders from the public, private, and nonprofit sectors with expertise relating to arthritis control, prevention, and treatment. 
(5)Eligible entityFor purposes of this subsection, the term eligible entity means a national public or private nonprofit entity that demonstrates to the satisfaction of the Secretary, in the application described in subsection (e), the ability of the entity to carry out the activities described in paragraph (1). 
(d)Comprehensive State grants 
(1)In generalUnder the Program, the Secretary may award grants to eligible entities to provide support for comprehensive arthritis control and prevention programs and to enable such entities to provide public health surveillance, prevention, and control activities related to arthritis and other rheumatic diseases. 
(2)EligibilityTo be eligible to receive a grant under this subsection, an entity shall be a State or Indian tribe. 
(3)ApplicationTo be eligible to receive a grant under this subsection, an entity shall submit to the Secretary an application at such time, in such manner, and containing such agreements, assurances, and information as the Secretary may require, including a comprehensive arthritis control and prevention plan that— 
(A)is developed with the advice of stakeholders from the public, private, and nonprofit sectors that have expertise relating to arthritis control, prevention, and treatment that increase the quality of life and decrease the level of disability; 
(B)is intended to reduce the morbidity of arthritis, with priority on preventing and controlling arthritis in at-risk populations and reducing disparities in arthritis prevention, diagnosis, management, and quality of care in underserved populations; 
(C)describes the arthritis-related services and activities to be undertaken or supported by the entity; and 
(D)demonstrates the relationship the entity has with the community and local entities and how the entity plans to involve such community and local entities in carrying out the activities described in paragraph (1). 
(4)Use of fundsAn eligible entity may use amounts received under a grant awarded under this subsection to conduct, in a manner consistent with the comprehensive arthritis control and prevention plan submitted by the entity in the application under paragraph (3)— 
(A)public health surveillance and epidemiological activities relating to the prevalence of arthritis and assessment of disparities in arthritis prevention, diagnosis, management, and care; 
(B)public information and education programs; and 
(C)education, training, and clinical skills improvement activities for health professionals, including allied health personnel. 
(e)General applicationTo be eligible to receive a grant under this section, except under subsection (d), an entity shall submit to the Secretary an application at such time, in such manner, and containing such agreements, assurances, and information as the Secretary may require, including a description of how funds received under a grant awarded under this section will supplement or fulfill unmet needs identified in a comprehensive arthritis control and prevention plan of the entity.  
(f)DefinitionsFor purposes of this section: 
(1)Indian tribeThe term Indian tribe has the meaning given such term in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)). 
(2)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, American Samoa, Guam, and the Northern Mariana Islands. 
(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— 
(1)for fiscal year 2009, $32,000,000; 
(2)for fiscal year 2010, $34,000,000; 
(3)for fiscal year 2011, $36,000,000; 
(4)for fiscal year 2012, $38,000,000; and 
(5)for fiscal year 2013, $40,000,000. . 
3.Activities of the Department of Health and Human Services with respect to juvenile arthritis and related conditions 
(a)In generalThe Secretary of Health and Human Services, in coordination with the Director of the National Institutes of Health, may expand and intensify programs of the National Institutes of Health with respect to research and related activities concerning various forms of juvenile arthritis and related conditions. 
(b)CoordinationThe Director of the National Institutes of Health may coordinate the programs referred to in subsection (a) and consult with additional Federal officials, voluntary health associations, medical professional societies, and private entities as appropriate.  
4.Public health and surveillance activities related to juvenile arthritis at the centers for disease control and preventionPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 320A the following: 
 
320B.Surveillance and research regarding juvenile arthritis 
(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may award grants to and enter into cooperative agreements with public or nonprofit private entities for the collection, analysis, and reporting of data on juvenile arthritis. 
(b)Technical assistanceIn awarding grants and entering into agreements under subsection (a), the Secretary may provide direct technical assistance in lieu of cash. 
(c)Coordination with NIHThe Secretary shall ensure that epidemiological and other types of information obtained under subsection (a) is made available to the National Institutes of Health. 
(d)Creation of a national juvenile arthritis population-based databaseThe Secretary, acting through the Director of the Centers for Disease Control and Prevention and in collaboration with a national voluntary health organization with experience serving the juvenile arthritis population as well as the full spectrum of arthritis-related conditions, may support the development of a national juvenile arthritis population-based database to collect specific data for follow-up studies regarding the prevalence and incidence of juvenile arthritis, as well as capturing information on evidence-based health outcomes related to specific therapies and interventions. 
(e)Authorization of appropriationsFor the purpose of carrying out this section, there is authorized to be appropriated $25,000,000 for each of fiscal years 2009 through 2013. 
5.Investment in tomorrow’s pediatric rheumatologists 
(a)Enhanced support 
(1)In generalIn order to ensure an adequate future supply of pediatric rheumatologists, the Secretary of Health and Human Services, in consultation with the Administrator of the Health Resources and Services Administration, shall support activities that provide for— 
(A)an increase in the number and size of institutional training grants awarded to institutions to support pediatric rheumatology training; and 
(B)an expansion of public-private partnerships to encourage academic institutions, private sector entities, and health agencies to promote educational training and fellowship opportunities for pediatric rheumatologists. 
(2)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection $3,750,000 for each of the fiscal years 2009 through 2013.   
(b)Pediatric loan repayment program 
(1)In GeneralThe Secretary of Health and Human Services, in consultation with the Administrator of the Health Resources and Services Administration, shall establish and, subject to the determination under paragraph (3), carry out a pediatric rheumatology loan repayment program. 
(2)Program AdministrationThrough the program established under this subsection, the Secretary shall— 
(A)enter into contracts with qualified health professionals who are pediatric rheumatologists under which— 
(i)such professionals agree to provide health care in an area with a shortage of pediatric rheumatologists and that has the capacity to support pediatric rheumatology, as determined by the Secretary of Health and Human Services; and 
(ii)the Federal Government agrees to repay, for each year of such service, not more than $25,000 of the principal and interest of the educational loans of such professionals; and 
(B)in addition to making payments under paragraph (1) on behalf of an individual, make payments to the individual for the purpose of providing reimbursement for tax liability resulting from the payments made under paragraph (1), in an amount equal to 39 percent of the total amount of the payments made for the taxable year involved. 
(3)Determination of shortage areasFor purposes of this subsection, an area shall be determined to be an area with a shortage of pediatric rheumatologists based on the ratio of the number of children who reside in such area who are in need of services of a pediatric rheumatologist to the number of pediatric rheumatologists who furnish services within 100 miles of the area.  
(4)Periodic assessments 
(A)In generalThe Secretary of Health and Human Services shall periodically assess— 
(i)the extent to which the loan repayment program under this section is needed; and 
(ii)the extent to which the program is effective in increasing the number of pediatric rheumatologists nationally and the number of pediatric rheumatologists in areas with a shortage of pediatric rheumatologists.In the case that the Secretary determines, pursuant to an assessment under this subparagraph, that there is no longer a need for the loan repayment program, such program shall be terminated as of a date specified by the Secretary. 
(B)Annual reportsThe Secretary of Health and Human Services shall annually report to Congress on the periodic assessments conducted under subparagraph (A).  
(5)Funding 
(A)In generalFor the purpose of carrying out this subsection, the Secretary of Health and Human Services may reserve, from amounts appropriated for the Health Resources and Services Administration for the fiscal year involved, such amounts as the Secretary determines to be appropriate. 
(B)Availability of fundsAmounts made available to carry out this section shall remain available until the expiration of the second fiscal year beginning after the fiscal year for which such amounts were made available.  
 Passed the House of Representatives September 27, 2008.Lorraine C. Miller,Clerk.

